TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00120-CV


Walter Lee Hall, Jr., Appellant

v.

HSBC Mortgage Services, Inc., its Successors and Assigns, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. C-1-CV-07-010279, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Walter Lee Hall, Jr., filed his notice of appeal on February 12, 2010, and
the various parts of the appellate record were filed throughout the year.  On December 7, Hall filed
a second motion for extension of time to file his brief, asserting that the clerk's record was deficient
because it lacked documents related to whether he should be allowed to appeal as an indigent and
asking to have the deadline extended for thirty days beyond the date the clerk's record was
supplemented.  A supplemental clerk's record containing documents related to Hall's status as an
indigent was filed on January 24, 2011, and on that same day, we sent Hall notice that the record had
been supplemented and that his brief was due no later than February 23, 2011.  We cautioned Hall
that if his brief was not timely filed, we would dismiss the appeal.  To date, Hall has not filed his
brief.  We therefore dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3(b).
						____________________________________
						David Puryear, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed for Want of Prosection
Filed:   April 15, 2010